Citation Nr: 1434390	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.  He died in October 2007.  The appellant is the Veteran's widow. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The matter was remanded by the Board in August 2010, and has now been returned to the Board.

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the Veterans Benefits Management System file.


FINDINGS OF FACT

1.  The Veteran died in October 2007. 

2.  According to the Certificate of Death, the immediate cause of the Veteran's death was lymphoma - generalized lymphadenopathy due to multi-organ failure, with diabetes mellitus as a contributing factor.  

3.  At the time of the Veteran's death, service connection was in effect for total right knee replacement, diabetes mellitus, C5-6 compression fracture with degenerative joint disease, residuals of cholecystectomy, meningitis, vascular headaches, right knee degenerative joint disease, right knee instability, bilateral hallux valgus, bilateral conjunctivitis, asthmatic bronchitis, hemorrhoids, right ear cyst, bell's palsy, and residual scars.  These were rated in combination as 70 percent disabling at the time of death.

4.  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the appellant in correspondence dated in November 2007 and October 2010 of the information and evidence needed to substantiate and complete her claim. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that because the RO's adjudication of a claim for dependency and indemnity compensation benefits hinges first on whether a Veteran was service-connected for any condition during his lifetime, the notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a Veteran was service-connected at the time of his death.  Id. at 352-53.  In this case, while the appellant was not notified of the conditions for which the Veteran was service connected in the November 2007 notice letter, she was provided with this information in the October 2010 letter, and the claim was most recently readjudicated in a January 2012 supplemental statement of the case.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including medical records, and providing an opportunity for a hearing.  The evidence shows that any VA error in notifying or assisting the appellant does not reasonably affect the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Analysis

The appellant argues the Veteran was exposed to Agent Orange during service, and such exposure caused the lymphoma that resulted in his death.  See May 2010 Hearing Transcript.  

The Veteran died in October 2007 after admission to a VA hospital.  His diagnoses at death included multiple organ failure, widespread lymphadenopathy compatible with lymphoma, ST-elevation myocardial infarction, and cholestatic jaundice/liver disease.  An autopsy performed shortly thereafter attributed his death to terminal sequelae of diffuse follicular lymphoma and liver failure.  

At the time of his death, service connection was in effect for total right knee replacement, diabetes mellitus, C5-6 compression fracture with degenerative joint disease, residuals of cholecystectomy, meningitis, vascular headaches, right knee degenerative joint disease, right knee instability, bilateral hallux valgus, bilateral conjunctivitis, asthmatic bronchitis, hemorrhoids, right ear cyst, bell's palsy, and residual scars.

According to the Certificate of Death, the immediate cause of the Veteran's death was lymphoma - generalized lymphadenopathy due to multi-organ failure, with diabetes mellitus as a contributing factor.  A January 2008 cancer staging report revealed he had stage IV non-Hodgkin lymphoma.

Non-Hodgkin's lymphoma is one of the disease listed as being associated with herbicide exposure under 38 C.F.R. § 3.309 and is presumed service-connected if the requirements of 38 C.F.R. § 3.307 are met.  Here, a review of the Veteran's personnel records reveals no competent evidence to substantiate any service in the Republic of Vietnam.  Furthermore, a formal finding was issued in September 2011 indicating a lack of information required to corroborate herbicide exposure during the Veteran's period of service.  It was noted, in part, that while significant munitions and other dangerous materials were shipped through Dover, Agent Orange was note.  Review of the personnel records reveals that he had a mission to Iceland, but nothing in the efficiency report mention trips to Vietnam.  Nothing in the service treatment records reveals evidence of any trip to Vietnam.  Under these circumstances, entitlement to service connection due to herbicide exposure must be denied as there is no confirming evidence of service in Vietnam, or exposure to herbicides.  We are aware of the appellant's contention that the Veteran was in Vietnam.  Without some confirmatory information, this assertion is not deemed sufficiently credible to grant the claim.

Consideration has been given to direct and presumptive service connection for the lymphoma.  There were no signs or symptoms of this disorder during service or within one year following separation from service.  Thus, there is no basis for granting direct or secondary service connection.

The Board also considered whether the Veteran's service-connected diabetes mellitus contributed substantially or materially to his death.  His claims file was submitted to a VA medical expert in February 2009 for an opinion regarding the cause of death.  After reviewing the evidence of record, the VA physician concluded the Veteran's death was not caused by or a result of his service-connected diabetes mellitus.  The examiner noted the Veteran's death was the result of B-Cell Follicular Lymphoma, which is not a complication of diabetes mellitus.  His diabetes played no significant role in his death and was well controlled during his terminal hospitalization.

Additionally, the Board considered whether the Veteran's final diagnosis of liver disease could have been service-connected.  Although service treatment records are completely negative for any findings or diagnoses of liver disease, there was a diagnosis of fatty liver in July 1992.

The February 2009 medical expert concluded his liver failure was not caused by or a result of fatty liver.  The examiner reasoned liver failure was "clearly due to Advanced Stage B-Cell Lymphoma which is a Diffuse Follicular Lymphoma.  The Veteran's Follicular Lymphoma involved diffuse portions of the liver, and the severity and extent of this disease caused his death.  The cause of Follicular Lymphoma is unknown but it is thought to have a genetic component.  The fatty liver diagnosed in service was part of his cholecystectomy and was due to his obesity and chronic alcohol use.   The fatty liver was mild in extent and severity and could not be reasonably expected to have caused or contributed to his death.  Furthermore, it was not noted in the autopsy findings.

The Board finds the VA medical opinion to be highly probative because it relies on sufficient facts and data, provides a rationale for the opinion, and contains sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

Overall, there is no evidence to substantiate the Veteran's non-Hodgkin lymphoma was the result of herbicide exposure in-service.  Furthermore, the evidence does not show that diabetes mellitus or fatty liver caused or contributed substantially or materially to his death, combined to cause his death, or aided or lent assistance to the production of his death.  See 38 C.F.R. § 3.312(c).  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


